Order                                                                                         Michigan Supreme Court
                                                                                                    Lansing, Michigan

  February 7, 2011                                                                                      Robert P. Young, Jr.,
                                                                                                                  Chief Justice

  142192 & (45)(46)                                                                                     Michael F. Cavanagh
                                                                                                              Marilyn Kelly
                                                                                                        Stephen J. Markman
                                                                                                        Diane M. Hathaway
                                                                                                            Mary Beth Kelly
  PEOPLE OF THE STATE OF MICHIGAN,                                                                          Brian K. Zahra,
            Plaintiff-Appellee,                                                                                        Justices

  v                                                                  SC: 142192
                                                                     COA: 293220
                                                                     Wexford CC: 08-008941-FH
  VICTOR JOHN CAMINATA,
            Defendant-Appellant.

  _________________________________________/

         On order of the Court, the motion for immediate consideration is GRANTED.
  The application for leave to appeal the October 21, 2010 judgment of the Court of
  Appeals is considered, and it is DENIED, because we are not persuaded that the
  questions presented should be reviewed by this Court. The motion for peremptory
  reversal is DENIED.




                            I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                      foregoing is a true and complete copy of the order entered at the direction of the Court.
                            February 7, 2011                    _________________________________________
         s0131                                                                  Clerk